986 F.2d 1428
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Michael MITCHELL, Plaintiff-Appellant,v.Duane KRUEGER, Defendant-Appellee.
No. 92-3280.
United States Court of Appeals, Tenth Circuit.
Dec. 29, 1992.

Before TACHA, BALDOCK and PAUL KELLY, Jr., Circuit Judges.
ORDER AND JUDGMENT*
TACHA, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.   See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.   The case is therefore ordered submitted without oral argument.


2
Plaintiff Mitchell appeals from an order of the district court dismissing his pro se civil rights action filed under 42 U.S.C. § 1983 on the grounds that the complaint was frivolous.   We have reviewed the complaint and construed it liberally as we must in the case of a pro se plaintiff.   We agree with the district court that the complaint lacks an arguable basis on the law or the facts.   We therefore affirm the district court's dismissal under 28 U.S.C. § 1915(d).   AFFIRMED.  The mandate shall issue forthwith.



*
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3